                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DARYL TEBLUM, individually and
on behalf of all others similarly
situated

             Plaintiff,

v.                                               Case No: 2:19-cv-403-SPC-MRM

PHYSICIAN
COMPASSIONATE CARE LLC,

              Defendant.
                                          /

                                        ORDER1

       This matter comes before the Court on sua sponte review of the file. This

is class-action lawsuit for violations of the Telephone Consumer Protection Act.

The parties have settled the case and are awaiting the final approval and

fairness hearing on June 14, 2021, before Magistrate Judge Mac R. McCoy.

Now that all the substantive issues have been decided, the Court reminds the

parties they are free to consent to the assigned United States Magistrate Judge

(Judge McCoy) for the final approval of the settlement agreement. Judge

McCoy will be able to finalize the settlement soon after the hearing if the



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
parties consent. If the parties choose to consent, the Court directs them to file

a notice of consent form (available on the Court’s website). Of course, either

party is free to withhold consent without any adverse consequences. See 28

U.S.C. § 636(c)(2).

      Accordingly, it is now

      ORDERED:

      If applicable, the parties must file a notice of consent form on or before

May 19, 2021.

      DONE and ORDERED in Fort Myers, Florida on May 12, 2021.




Copies: All Parties of Record




                                       2
